Citation Nr: 1308258	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  10-37 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  What evaluation is warranted for status post thoracolumbar strain with degenerative disc disease status post surgical intervention from December 21, 2009?

2.  Entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from January 2003 to December 2009.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The record raises the issue of entitlement to service connection and a separate evaluation for lower extremity radiculopathy, secondary to status post thoracolumbar strain with degenerative disc disease status post surgical intervention.  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration.  

The issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is REMANDED to the Department of Veterans Affairs Regional Office.


FINDING OF FACT

Since December 21, 2009, the appellant's status post thoracolumbar strain with degenerative disc disease status post surgical intervention has not been productive of forward thoracolumbar flexion limited to 30 degrees or less; ankylosis; or incapacitating episodes having a total duration of at least four weeks during a twelve month period.  


CONCLUSION OF LAW

Since December 21, 2009, the appellant's status post thoracolumbar strain with degenerative disc disease status post surgical intervention has not met the criteria for an evaluation greater than 20 percent.  38 U.S.C.A §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5242 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  

As service connection, an initial rating, and an effective date have been assigned, the notice requirements of 38 U.S.C.A. § 5103(a) have been met.   

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  He was provided the opportunity to present pertinent evidence and testimony.  In sum, there is no evidence of any VA error in notifying or assisting him that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c).

Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Veteran is appealing the original assignment of a disability evaluation following an award of service connection for status post thoracolumbar strain with degenerative disc disease status post surgical intervention.  As such, it is not the present level of disability which is of primary importance, but rather the entire period is to be considered to ensure that consideration is given to the possibility of staged ratings; that is, separate ratings for separate periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's service-connected spine disability has been rated as 20 percent disabling pursuant to 38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  The rating criteria for diseases and injuries of the spine are contained in 38 C.F.R. § 4.71a, These codes provide that with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the criteria apply:

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  38 C.F.R. § 4.71a.

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.

Forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Id.

Evaluate intervertebral disc syndrome (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

An intervertebral disc syndrome is rated under Diagnostic Code 5243, and is based on the duration of any incapacitating episodes.  An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 

VA regulations set forth at 38 C.F.R. §§ 4.40, 4.45, 4.59 (2012) provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206   (1995). 

Notwithstanding Deluca, however, it is axiomatic that VA must follow its own regulations.  Browder v. Derwinski, 1 Vet. App. 204, 205 (1991).  Hence, the general rating formula for back disorders is controlling.  While 38 C.F.R. §§ 4.40, 4.45 address pain in general, the specific provisions of 38 C.F.R. § 4.71a address how pain is to be rated when evaluating the nature and extent of back disorders.  It is a canon of regulatory interpretation that the specific trumps the general.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Hence, the specific provisions of 38 C.F.R. § 4.71a regarding back pain control must be followed.  Thus, the Board finds that the rating criteria are controlling whether or not there are symptoms such as pain and whether or not that pain radiates.  The Board will look at the impact of any fatigue, lack of endurance, incoordination and/or weakness.  

The Board has reviewed all the evidence pertaining to the orthopedic manifestations of the Veteran's thoracolumbar disorder, and finds that the evidence preponderates against showing the severity contemplated for a rating higher than 20 percent.  As set forth above, in order for the Veteran's service-connected thoracolumbar disability to warrant an evaluation in excess of 20 percent, the evidence must show forward thoracolumbar flexion to 30 degrees or less; ankylosis; or incapacitating episodes having a total duration of at least four weeks during a twelve month period.  These symptoms are clearly not demonstrated by the record.

At the August 2009 VA examination, the Veteran demonstrated flexion to 62 degrees with pain at 62 degrees.  There was no evidence of lumbar ankylosis.  At the December 2010 VA examination, the Veteran demonstrated flexion to 55 degrees with pain at the endpoint.  The December 2010 examiner noted no history of acute episodes of excruciating back pain for the prior 12-month period.  Neither examination report revealed that the appellant had ever been prescribed bed rest by a physician for any term since December 21, 2009.  Certainly, there is no evidence that the Veteran was ever prescribed bed rest for at least four weeks during any twelve month period during the appellate term.

VA medical records dated from 2010 to 2011 do not show forward flexion of the thoracolumbar spine 30 degrees or less; ankylosis; or incapacitating episodes having a total duration of at least 4 weeks during a 12-month period.  Further, neither the August 2009 examination nor the December 2010 examination revealed any objective evidence of any additional limitation of thoracolumbar motion due to fatigue, weakness, incoordination or lack of endurance.
 
Neither the lay nor medical evidence reflects the functional equivalent of symptoms required for a higher evaluation.  Accordingly, entitlement to an evaluation in excess of 20 percent is not warranted for the orthopedic manifestations of the Veteran's thoracolumbar disability.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).

The Board is aware that an extraschedular rating is a component of an increased rating claim.  Barringer v. Peake, 22 Vet. App. 242 (2008).  The threshold factor for extraschedular consideration is a finding on the part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  38 C.F.R. § 3.321(b)(1); Thun v. Peake, 22 Vet. App. 111 (2008).  If so, factors for consideration in determining whether referral for an extraschedular rating is warranted include marked interference with employment or frequent periods of hospitalization that indicate that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  In the present case, there is no evidence that the orthopedic manifestations of the Veteran's thoracolumbar disability present such an unusual or exceptional disability picture at any time so as to require consideration of an extra-schedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b)(1).  

The criteria pertaining to spine disabilities in the Rating Schedule focus on the symptomatology which describes the Veteran's current disability picture with respect to his orthopedic symptoms.  The Veteran has described back pain with loss of motion and the schedular criteria adequately compensate for any loss in earning capacity due to this impairment.  Hence, referral for extraschedular consideration is not warranted.  Id. 


ORDER

Entitlement to an evaluation in excess of 20 percent for orthopedic manifestations of status post thoracolumbar strain with degenerative disc disease status post surgical intervention from December 21, 2009, is denied.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453.  

In July 2010 the appellant reported that he could not perform physical jobs and was unemployed due to back pain.  Hence, while the issue of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders was not certified for appeal, or initially addressed by the RO, in light of the binding precedent set forth in Rice, the Board is compelled to remand this issue.  

In remanding the claim for individual unemployability the Board again notes that the Veteran has raised the issue of entitlement to service connection and a separate compensable rating for lower extremity radiculopathy.  That claim is inextricably intertwined with the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, and must be adjudicated before the claim for individual unemployability may be considered.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for any neurological manifestations of his thoracolumbar disorder that are not evidenced by the current record.  If so, the Veteran should provide VA with the necessary authorizations for the release of any treatment records not currently on file.  These records, as well as any VA treatment records since March 2011, should be obtained and associated with the claims folder.  If the RO cannot locate such records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claims.  The claimant must then be given an opportunity to respond.

2.  After completing any necessary development pursuant to the Veterans Claims Assistance Act of 2000 the RO must adjudicate the claim of entitlement to service connection for lower extremity radiculopathy secondary to his service connected thoracolumbar disorder.  The Veteran is advised that the Board will exercise appellate jurisdiction over any denial of this claim only if he perfects a timely appeal.  

3.  Thereafter, and after completing any necessary development pursuant to the Veterans Claims Assistance Act of 2000 the AMC/RO must adjudicate the claim of entitlement to total disability evaluation based on individual unemployability due to service connected disorders.  Should this claim be denied the AMC/RO must provide the appellant with a supplemental statement of the case and an opportunity to respond.  Thereafter, this issue is to be recertified to the Board.

No action is required of the appellant until further notice.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


